Citation Nr: 1644498	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  13-34 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial compensable rating for the residuals of lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1969 to September 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2016, the Veteran had a personal hearing with the undersigned VLJ.

In this decision, the Board is granting an initial minimum 10 percent rating for lung cancer for symptoms that are analogous to chronic fatigue syndrome, as discussed in more detail below.  The issue of entitlement to an even higher rating for lung cancer must be remanded for evidentiary development, and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The residuals of his lung cancer cause symptoms of fatigue and feelings of weakness, which wax and wane but which result in periods of incapacitation of at least one week per year.


CONCLUSION OF LAW

The criteria are met for a minimum separate rating for 10 percent for the residuals of lung cancer for symptoms analogous to those of chronic fatigue syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.88b, 4.97, DCs 6830, 6354 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran is service-connected for the residuals of lung cancer, currently rated noncompensably under DC 6830, which pertains to radiation-induced pulmonary pneumonitis and fibrosis (interstitial lung disease).  38 C.F.R. § 4.97.  Under DC 6830, the General Rating Formula for Interstitial Lung Disease ("General Formula"), ratings are assigned based on the results of pulmonary function testing (PFT).  Id.  As mentioned in the introduction, the Board is seeking updated medical opinions regarding the residuals of his lung cancer.  As the evidence regarding this disability is incomplete, the criteria under this code will not be addressed at this time.

Separate ratings may be assigned for different manifestations of the same disability, providing  that "none of the symptomatology for any one of [the] conditions is duplicative of or overlapping with the symptomatology of the other two conditions," and that such combined ratings do not constitute pyramiding, which is prohibited by 38 C.F.R. 4.14.  Esteban v. Brown, 6 Vet. App. 259 (1994).  If the symptoms are "'distinct and separate,' then the appellant is entitled to separate disability ratings for the various conditions."  Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (quoting Esteban, 6 Vet. App. at 262).

During his September 2016 hearing, the Veteran argued that the RO was solely relying on the General Formula in determining his rating, and not considering his other symptoms.  He testified to increased fatigue since the resection of his lung.  He said that, in general, he felt weaker than before his cancer and resection.  He said that he found himself lacking energy and stamina, and that, while he could still perform heavy chores, he found that they took much more time.  For example, he noted that he had to build a fence in his yard.  He said that prior to his lung resection, the job would have taken him a day; since he was doing it after the resection, he said it took three days.

The Board finds the Veteran's testimony probative.  He is competent to testify to his own symptoms, and how they have changed since he had a lung resection.  The medical evidence that is available does not attribute fatigue, weakness, or lack of stamina to any other nonservice-connected disability.  

Accordingly, the Board is granting a separate 10 percent rating for symptoms of the residuals of lung cancer that are analogous to the symptoms for chronic fatigue syndrome (CFS).  38 C.F.R. § 4.20.  CFS is rated under the DC 6354, which indicates that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  Under this code, a 10 percent rating is assigned for symptoms that wax and wane but result in periods of incapacitation of at least one week.  38 C.F.R. § 4.88b.  The Board finds that the evidence is sufficient to grant this minimum rating.  

As this claim is being remanded for additional development to explore the possibility of even higher ratings, further discussion is not necessary.


ORDER

A separate 10 percent rating, at a minimum, under DC 6354 is granted for the residuals of lung cancer.




REMAND

The Veteran's claim requires additional development.

Initially, the Board notes that the record does not contain a complete record of VA treatment.  A March 2014 VA gastroenterology consultation indicated the Veteran had previously seen and discussed symptoms, which he attributed to his lung cancer treatment, sometime in 2011.  There are no VA treatment records from 2011 or earlier in the file.  He also reported during his September 2016 hearing that he was having a follow-up gastroenterology appointment later that month.  These records must be obtained.

The Veteran must also be given updated VA examinations concerning his symptoms.  The record shows visits to VA in May and September 2016, March 2014, and sometime in 2011, regarding symptoms of bloating, abdominal discomfort, and belching that the Veteran had identified since having chemotherapy treatment for his cancer.  He also complains of throat pain since being intubated for his lung surgery.  He should be given a VA examination for these symptoms.  Further, he should be given an appropriate examination regarding his symptoms of fatigue and weakness.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his lung cancer, gastroenterological symptoms, and fatigue, and make arrangements to obtain all records not already associated with the claims file.

Ask him when he first began treatment at VA, and ensure that a complete record of treatment is associated with the file.

2.   After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the residuals of his lung cancer.  The examiner is asked to provide an opinion on all symptoms attributable to his cancer, his cancer treatment, and the resection of his lung.  The examiner is asked to provide comment on the Veteran's surgery and the amount of lung that was removed.  All opinions are to be accompanied by explanatory rationale.

3.  Schedule an appropriate examination for an opinion on whether gastroenterological or throat symptoms are attributed to his lung cancer or his lung cancer treatment.  

The examiner is asked to elicit from the Veteran a detailed history of his symptoms, and to review the record.  The record shows visits to VA in May and September 2016, March 2014, and sometime in 2011, regarding symptoms of bloating, abdominal discomfort, and belching that the Veteran had identified since having chemotherapy treatment for his cancer.  He also complains of throat pain since being intubated for his lung surgery.  

All opinions are to be accompanied with explanatory rationale.  

4.  Schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's fatigue and weakness, which has been attributed to the residuals of his lung cancer.  The examiner is asked to elicit a detailed history of symptoms from the Veteran, and to review the claims file.  He has testified to general fatigue weakness and lack of stamina since his surgery.  All opinions are to be accompanied with explanatory rationale.  

5.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

6.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


